NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



ADAM MENKES,                              )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D17-2865
                                          )
DYCK-O’NEAL, INC.,                        )
                                          )
             Appellee.                    )
                                          )

Opinion filed November 14, 2018.

Appeal from the Circuit Court for Lee
County; Sherra Winesett, Judge.

David W. Fineman of The Dellutri Law
Group, P.A., Fort Myers, for Appellant.

David M. Snyder of David M. Snyder
Professional Association, Tampa; Susan
B. Morrison of Law Offices of Susan B.
Morrison, P.A., Tampa; and Joshua D.
Moore of Law Offices of Daniel C.
Consuegra, Tampa, for Appellee.



PER CURIAM.

             Affirmed.


NORTHCUTT, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.